Case 2:17-cv-02651-GMN-EJY Document 53-17 Filed 09/24/19 Page 1 of 4




                     EXHIBIT P
       April 24-25, 2019 Email Exchange between Ronald
                   Green and Christopher Austin
            Case 2:17-cv-02651-GMN-EJY Document 53-17 Filed 09/24/19 Page 2 of 4


  From:    F. Christopher Austin caustin@weidemiller.com
Subject:   RE: MTech adv. Switch
   Date:   April 25, 2019 at 5:21 PM
     To:   Ron Green rdg@randazza.com
    Cc:    Marc Randazza mjr@randazza.com, Heather Ebert hme@randazza.com, Tenny Fauver tjf@randazza.com


       Ron:

       Thanks, I appreciate your moving quickly on this.

       As to the keywords, I’m doing the same and intend to get those to you by next Wednesday. I was
       out today for an arbitraCon and have other maDers occupying me through Monday. I hope that
       geFng them to you by then will not hold anything up, but do I understand you will need Cme to
       review them as well.

       As we discussed yesterday, my intent is to have everything lined up prior to my departure for Italy
       on May 8th so that collecCon could possibly be completed while I’m gone. ConCngent on us
       conﬁrming keywords within the next two weeks, is that a Cmeline that seems viable on your
       end?

       Chris

       F. Christopher Austin
       Weide & Miller, Ltd.
       10655 Park Run Drive
       Suite 100
       Las Vegas NV 89144
       702.610.9094 Mobile
       702.382.4804 Office
       702.382.4805 Fax
       caustin@weidemiller.com | www.weidemiller.com

       This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from disclosure under
       applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this communication to the intended recipient,
       you are hereby notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If you have
       received this communication in error, please notify us immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and
       destroy any hard copy you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein
       (including any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor used to
       promote, recommend or market any tax-related matter addressed herein.


       From: Ron Green <rdg@randazza.com>
       Sent: Thursday, April 25, 2019 5:09 PM
       To: F. Christopher AusCn <causCn@weidemiller.com>
       Cc: Marc Randazza <mjr@randazza.com>; Heather Ebert <hme@randazza.com>; Tenny Fauver
       <tjf@randazza.com>
       Subject: Re: MTech adv. Switch

       A\er I reviewed your changes, I sent them to him this morning. At about 1:00 p.m., he responded
       that he would be reviewing them as soon as possible but that might not be for a few hours. I
       expect that I’ll have them back by morning.

       Where’s the trade secret list that you owe us? And what’s the status of the keyword list? Has Sam
       Castor looked at it to ﬁll in the bracketed secCons? We cannot approve it unCl we have a ﬁnal
  Case 2:17-cv-02651-GMN-EJY Document 53-17 Filed 09/24/19 Page 3 of 4

Castor looked at it to ﬁll in the bracketed secCons? We cannot approve it unCl we have a ﬁnal
copy of your proposed keywords.
________________________________________________________
Ronald D. Green* | Randazza Legal Group, PLLC
2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
Tel: 702-420-2001 | Email: rdg@randazza.com
________________________________________________________
* Licensed to practice law in Nevada.



      On Apr 25, 2019, at 4:42 PM, F. Christopher AusCn <causCn@weidemiller.com>
      wrote:

      Ron:

      Following up to see if your client is okay with the redlines from me on your revisions
      to OT’s Consent Form and MT’s NDA?

      Chris

      F. Christopher Austin
      Weide & Miller, Ltd.
      10655 Park Run Drive
      Suite 100
      Las Vegas NV 89144
      702.610.9094 Mobile
      702.382.4804 Office
      702.382.4805 Fax
      caustin@weidemiller.com | www.weidemiller.com

      This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from
      disclosure under applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this
      communication to the intended recipient, you are hereby notified that any unauthorized use, dissemination, distribution or
      copying of this communication is strictly prohibited. If you have received this communication in error, please notify us
      immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you may have
      printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein (including any
      attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor used to
      promote, recommend or market any tax-related matter addressed herein.


      From: F. Christopher AusCn
      Sent: Wednesday, April 24, 2019 7:44 PM
      To: 'Ron Green' <rdg@randazza.com>
      Cc: Marc Randazza <mjr@randazza.com>; Heather Ebert <hme@randazza.com>;
      Tenny Fauver <tjf@randazza.com>
      Subject: RE: MTech adv. Switch
      Importance: High

      Ron:

      Here is my redline to your changes to the Consent Form. I believe my ﬁnal comment
      fully explains my concerns in as neutral and as objecCve a way as possible with the
      understanding that you likely will be passing it on to your client, but please call me if
      you have any concerns about what I am saying or how your client will take it. It is
      not intended to in any way change the terms of the agreement between our clients.
Case 2:17-cv-02651-GMN-EJY Document 53-17 Filed 09/24/19 Page 4 of 4


   not intended to in any way change the terms of the agreement between our clients.

   Chris
   F. Christopher Austin
   Weide & Miller, Ltd.
   10655 Park Run Drive
   Suite 100
   Las Vegas NV 89144
   702.610.9094 Mobile
   702.382.4804 Office
   702.382.4805 Fax
   caustin@weidemiller.com | www.weidemiller.com

   This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from
   disclosure under applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this
   communication to the intended recipient, you are hereby notified that any unauthorized use, dissemination, distribution or
   copying of this communication is strictly prohibited. If you have received this communication in error, please notify us
   immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you may have
   printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein (including any
   attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor used to
   promote, recommend or market any tax-related matter addressed herein.


   From: Ron Green <rdg@randazza.com>
   Sent: Wednesday, April 24, 2019 4:31 PM
   To: F. Christopher AusCn <causCn@weidemiller.com>
   Cc: Marc Randazza <mjr@randazza.com>; Heather Ebert <hme@randazza.com>;
   Tenny Fauver <tjf@randazza.com>
   Subject: MTech adv. Switch

   Chris:

   Please see aDached. Please note that, in the DirecCve, I make a few comments in
   the redline in addiCon to the edits. I suspect that OpenText may need to address my
   comments, but you might have some insight as well. Feel free to contact me via
   phone or email if you want to discuss anything further.
   ________________________________________________________
   Ronald D. Green* | Randazza Legal Group, PLLC
   2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
   Tel: 702-420-2001 | Email: rdg@randazza.com
   ________________________________________________________
   * Licensed to practice law in Nevada.
